 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDDawson Carbide Industries, Inc. and Carol Ann, Kustosz and David Lincoln and InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW,and its Local 157. Cases 7-CA-21026, 7-CA-21238, and 7-RC-1676414 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 March 1984 Administrative Law JudgeHarold Bernard Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief.,The National -Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief' and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modified.3The judge found that the 'Respondent violatedSection 8(a)(1) of 'the Act by interrogating, threat-ening, and promising benefits to employees, and bypublishing a plant rule restricting notice posting be-cause of its employees' union activities, and violat-ed Section 8(a)(3) by discriminatorily laying offCarol Ann Kustosz and Howard Churchwell on 30July 1982 and David Lincoln on 17 September1982.4 We disagree only with the judge's findingthat Lincoln's layoff violated Section 8(a)(3).5The Respondent has requested oral argument The request is deniedas the record, exCeptions, and bnef adequately present the Issues and theparties' positions-' -2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3 The judge recommended a broad cease-and-desist order In HickmottFoods, 242 NLRB 1357 (1979), we held that such broad injunctive lan-guage is warranted only when a respondent has been shown to have- aproclivity to violate the Act, or has engaged in such egregious or wide-spread misconduct as to demonstrate a general disregard for the employ-ees' fuzidamental statutory nghts We do not find that the instant viola-tions 'Meet such a test Consequently, we modify the recommended Orderto require the Respondent to cease and 'desist from violating the Act inany like or related mannerWe decline to addreis the Respondent's contention that the Boardshould not award backpay to any reinstated employees for certain pen-ods when they would have been laid off regardless of their union activi-ties because of economic difficulties in late 1982 The issue may, ofcourse, be raised in compliance proceedings4 All dates.refer to 1982 unless otherwise indicated5 In affirming the judge's finding that Kustosz and Churchwell werediscnmmatonly laid off, we find It unnecessary to rely on the lack ofnotice given before the.layoffs, or the fact that employees continued towork overtime after the layoffsThe Respondent hired Lincoln in early 1982 pri-manly to perform work on turnover dies at the Re-spondent's small manufacturing shop. Carol AnnKustosz triggered an organizational campaign on29 July when she discussed, the need for a unionwith Lincoln and other employees at lunch. Lin-coln was an open union supporter.6During his employment, Lincoln spent about aquarter of his time on turnover dies because turn-over die orders were not consistent. The rest of histime he did machine work that other employeesalso performed. From early August until his layoffin mid-September there was no turnover die work.The Respondent's business experienced a generaldecline in the fall of 1982: Although sales- incomedue to labor work at the shop tripled from June toJuly and remained high through September, ordersbegan to slow down in September; labor salesdropped sharply in October and remained de-pressed for several months.7 On 17 September, 2weeks before the representation election, the Re-spondent laid off Lincoln, the most junior employ-ee in the shop, along with the three other employ-ees who had the next lowest seniority rankings,Gerald Schornack, Dennis Demers, and John Zie-linski.At the time of the layoffs the Respondent hadbeen notified it would receive an order of turnoverdies on 1 October. When the order arrived Lin-coln's supervisor was able to perform the work.The Respondent hired no one to replace the fouremployees for at least a year.Lincoln, Schornack, Demers, and Zielinski fileda charge with the Board on 29 September allegingthat their layoffs were unlawful. On 10 Novemberthe Board's Regional Director for Region 7 dis-missed the portions of the charge relating to thelayoffs of Schornack, Demers, and Zielinski, andamended the General Counsel's complaint againstthe Respondent concerning the 30 July layoffs toinclude Lincoln's layoff. On appeal, the GeneralCounsel upheld the dismissals for lack Of evidenceestablishing discriminatory motive in light of theRespondent's apparent business decline and thethree employees' low seniority.The judge found that the Res.pondent's knowl-edge of Lincoln's role as a union supporter and6 When management called Kustosz to the front office on 29 July totalk about the organizing, Kustosz requested that Lincoln accompanyher Management refused to allow Lincoln to be present On 2 Augustthe Union informed the Respondent that Lincoln was an organizing com-mittee memberThe Respondent's monthly labor sales, representing dollars earnedfor work performed on the products It shipped, were as follows June•$30,989, July•$8.5,793, August•$89,020, September•$74,818, Octo-ber•$31,689 The judge did not state that the figures are in dollars Also,the judge's September shipment figure Incorrectly Includes costs for ma-tenals that were passed on to the buyers273 NLRB No. 60 DAWSON CARBIDE INDUSTRIES383Kustosz' ally, coupled with the- timing of the layoffand the Respondent's demonstrated union animus,made out a prima facie case of unlawful discrimina-tion. The judge dismissed the Respondent's eco-nomic defense, finding that Lincoln should havebeen retained despite the layoff of more senior em-ployees.8 Noting that at the time of the layoffs aturnover die order was expected to arrive within acouple of weeks, the judge found that Lincolnshould have been retained even if there had been ashortage of turnover die work because the need forhis special skill might recur in the future.We disagree with the judge's finding on the Re-spondent's economic defense. The Respondent'seconomic decline in the fall of 1982 justified lay-offs. Four employees were laid off in Septemberand they were not replaced. At the time of the lay-offs, Lincoln had the lowest seniority in the plant.He possessed a special skill, but the Respondent'sneed for that skill had declined sharply, and Lin-coln's supervisor was able to meet that need with-out assistance after Lincoln was laid off. Thus, therecord does not support the judge's suggestion thatLincoln was indispensable.We conclude that the Respondent would havelaid off Lincoln absent his union activities andtherefore Lincoln's layoff did not violate Section8(a)(3) of the ACL9AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law5."5. Respondent engaged in unfair labor practicesin violation of Section 8(a)(3) of the Act by termi-nating Carol Kustosz and Howard Churchwell be-cause of employees' union activities."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Dawson Carbide In-dustries, Inc., Warren, Michigan, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Coercively interrogating any employee con-cerning the employee's union activity.(b)Threatening any employee with unspecifiedreprisals for engaging in union activities.8 See Wright Line, 251 NLRB 1083 (1981), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 US 989 (1982)9 Our analysis of Lincoln's layoff does not affect the judge's findingthat the 30 July layoffs of Kustosz and Churchwell violated Sec 8(a)(3)of the Act Although the Respondent proved a business decline in the fallof 1982, there was no demonstrated decline in July or August(c)Threatening employees with plant closingand termination if employees select union represen-tation.(d)Promising any employee a wage increase inorder to persuade such employee to back off fromefforts to secure union representation.(e)Publishing any plant rule prohibiting the post-ing of notices anywhere in the plant without priorconsent of Respondent because of employee unionactivities.(f)Threatening any employee with strict rulesand regulations if employees select union represen-tation.(g)Terminating or laying off any employees be-cause of employee union activities.(h)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Carol Kustosz and Howard Churchwellimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the judge's decision.(b)Remove from its files any reference to theunlawful layoffs and notify the employees in writ-ing that this has been done and that the layoffs willnot be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Rescind the no-posting rule it unlawfully pro-mulgated so as to permit the posting of union-relat-ed material on company bulletin boards or otherappropriate locations without prior approval.(e)Post at its facility in Warren, Michigan,copies of the attached notice marked "Appen-dix."10 Copies of the notice, on forms provided 'bythe Regional Director for Region 7, after ,beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-'• If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director in - writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the challenges tothe ballots cast by Carol Ann Kustosz and HowardChurchwell in the representation election held 30September 1982 are overruled, and Case 7-RC-16764 is remanded to the Regional Director forRegion 7 for the ballots to be opened and countedand a revised tally of ballots isssued.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTO form, join, or assist any unionTo bargain collectively through representa-tives of their own choice-To act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively interrogate any em-ployee concerning the employee's union activities.WE WILL NOT threaten any employee with un-specified reprisals for engaging in union activities.WE WILL NOT threaten employees with plantclosing and termination if employees select unionrepresentation.WE WILL NOT promise any employee a wage in-crease in order to persuade such employee to backoff from efforts to secure union representation.WE WILL NOT post or maintain any plant ruleprohibiting posting on bulletin boards or anywhere, in the plant without prior permission because ofemployee union activities.WE WILL NOT threaten any employee with strictrules and regulations if employees select union rep-resentation.WE WILL NOT terminate or lay off our employ-ees because of their support for InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW,and its Local 157, or any other labor organization.-WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Carol Kustosz and HowardChurchwell immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed and WE WILL make themwhole for any loss of earnings and other benefitsresulting from their discharge, less any net interimearnings, plus interest.WE WILL notify each of them that we have re-moved from our files any reference to the unlawfullayoff and that the layoff will not be used againstthem in any way.WE WILL rescind the no-posting rule that we un-lawfully promulgated so as to permit the posting ofunion-related material on company bulletin boardsor other appropriate locations without prior ap-proval.DAWSON CARBIDE INDUSTRIES, INC.DECISIONSTATEMENT OF THE' CASEHAROLD BERNARD, JR., Administrative Law Judge. Iheard these consolidated cases on January 11 and 12,1983, in Detroit, Michigan, pursuant to consolidatedcomplaint issued November 10, 1982, and order consoli-dating the representation and unfair labor practice caseson January 4, 1983. The issues are whether the Respond-ent terminated employees Carol Ann Kustosz, HowardChurchwell, and David Lincoln due to employees' sup-port for the Union in violation of Section 8(a)(3) of theAct in consequence of which, inter aim, their challengedballots in Case 7-RC-16764 should be opened and count-ed and, further, whether the Respondent engaged in var-ious conduct alleged to -violate employees' rights underSection 7 of the Act during the period surrounding theJuly and September 1982 employee terminations.'On consideration of the entire record, including thewitnesses' demeanor and briefs filed by counsel for theGeneral Counsel and counsel for Respondent, I make thefollowingThe tally of ballots for the election held on September 30, 1982,shows the following ballots were cast two yes, three no, and six chal-lenges, of which three challenges were later sustained, leaving the statusof ballots cast by Kustosz, Churchwell, and Lincoln for determinationherein. DAWSON CARBIDE INDUSTRIES385FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent, a Michigan corporation engaged in manu-facture and sale of tool components at its plant inWarren, Michigan, annually ships products valued inexcess of $50,000 directly to points outside Michigan. Asadmitted, I find that Respondent is an employer engagedin commerce within the meaning of the Act. The Unionis the Petitioner in the companion representation case,and its status as a labor organization within the meaningof the Act is established.II. THE UNFAIR LABOR PRACTICESA. The Layoff of Carol KustoszCarol Kustosz was hired in October 1981 as a machineoperator and also to perform inspection work, then beingperformed by Kenneth Bratt, general manager in Re-spondent's tool component grinding and production shopwhere up to 14 employees were assigned to machine op-erating tasks.•Kustosz inspected studs under. a shadow graph check-ing for correct tolerances, then cleaned and packagedthem for shipment. She also did chamfering productionwork, deburred burrs on studs, used the grinding ma-chine, and when such jobs were completed returned toinspection work. A month after Kustosz was hired Re-spondent's owner, Oscar Guensche, openly and warmlypraised Kustosz on the shop floor to Edward Bernacki,vice president, for her fine work performance. Shortlyafterward, Kustosz received a wage increase althoughshe had only been working 5 weeks and the establishedwaiting period was 90 days. Within a few weeks Kustoszreceived a second wage increase after devising a timesaver on the chamfering machine. She received yet athird raise only a few weeks later, being informed by herfloor manager, the owner's son,- Clayton Guensche, thatthe reason for the raise was because she deserved it. Re-spondent General Manager Kenneth Bratt .testified thatduring his interview of Kustosz he only promised her anincrease after 90 days, and that her wage increases wereunusual in the shop. By the time of later events describedbelow, Kustosz, who had taken training at the ChryslerLearning Training Cenler before being hired by Re-spondent, and who sought college training for a journey-man's card as a general machinist dunng her tenure, hadperformed numerous tasks in the shop, including oper-ation of grinders, Harding lathe, larger lathe, speed lathe,and a centerless grinder, all in addition to inspectionwork.The events directly preceding Kustosz' layoff -oc-curred on July 29 and during the morning of July 30,1982.Kustosz spoke with Clayton Guensche at 7 a.m.Thursday, July 29, in the front inspection room, remind-ing him about earlier assurances concerning a pay raiseand asking what her chances were. When Guensche re-sponded negatively, Kustosz described how she wouldbe better off given family problems at home and the onlyslight difference between her present pay and the amountshe would receive on layoff if Respondent would simplyput her on such status noting, in addition, that worklooked slow to her anyway. Guensche told her he couldnot do that, explaining that the shop had a lot of work, alarge order of studs was coming in and there was a lot ofwork she did not-know about.Later in the same morning, Kustosz explained herfamily problems to Bratt, again asking if there was anychance for a promised raise and, when told no, askedabout a layoff Bratt responded no to this request as well.About a half hour later Bratt went to Kustosz and askedher who she thought she was "to say when she deserveda raise." Kustosz asked if he was so -upset then why notgive her a layoff, and Bratt replied because the Companydid not lay off people for no reason.During the lunch break, Kustosz told other employeesthat the employees needed a union, and phoned AttorneyWebb to whom she described the situation at the shopand how employees were seriously considering a unionfor representation.Kustosz then returned to her work station and pre-pared three signs which she then wore on her person,,one on 'each shoulder, and one on her back. One con-tained the handpnnted words, "THIS PLACE NEEDSA UNION," a second, "I don't want to be layed [sic]offl Carolann," and the third, also handprinted,"DAWSON INC. NEEDS A UNION." Kustosz statedthat she signed the second one because she did not wantanyone to think she wanted to be permanently laid off.It did not take very long before Kustosz' actionscaused a considerable stir. Respondent Vice PresidentEdward Bernacki walked by, stopped to talk to OscarGuensche's nephew, and the two looked over at Kus-tosz. Moments later, Respondent Owner Oscar Guenschecame by and noticed the signs. Kustosz testified: "Hestood directly in front of me and just leaned forward andhad a pouting expression on his face, and then he walkedup front, and all of them [Guensche, Bernacki, andGuensches nephew, a shop employee] were just talk-ing."Employee Timothy Ray then told Kustosz he was or-dered by Clayton Guensche not to come and speak toher, and employee David Lincoln told her that KennethBratt had just approached him and told him, "Carol'scrazy."- Lincoln, who testified that Bratt added, "that'sall this place needs is a union," also advised Kustosz notto talk to management alone as she was in trouble andwould need witnesses.An hour later, around 2:30 p.m., both the plant manag-er and Clayton Guensche went to Kustosz at her workstation. According. to Kustosz, Guensche pointed hisfinger at her and screamed, "Are you doing this to me?"and when Kustosz asked, "doing what to you,"Guensche said, "Bringing this union thing in here." Shereplied she had discussed her raise with him that morn-ing, that it was not him, it was the Company. Guenschethen said, "I am taking this on a personal note" and thathe was very ,disappointed in Kustosz after all he hadtaught her. At one point Kustosz was told there wouldbe more conversation in the office with her concerningthe matter and she indicated she wanted employee Lin-coln to bemith her. When told Lincoln was not going to 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe present, Kustosz replied that she then had nothing tosay.I find, based on the foregoing, that Respondent,through admitted Supervisor Clayton Guensche, unlaw-fully interrogated Kustosz concerning her union activi-ties as his questioning accusation, whether rhetorical, ascontended by Respondent on brief, or not, was calculat-ed to instill fear in the employee in connection with theexercise of Section 7 rights. Detroit Tubing Mill, 268NLRB 1104 (1984); K-C Machine_& Tool Co., 268 NLRB1474 (1984). Further, I find that by pointing and,scream-ing at Kustosz concerning her sign-wearing and inten-tions to bring in a union coupled with the admitted state-ment, sinister in this context, that he was "taking this ona personal note" after all he had taught her, Guensche,and thereby Respondent, unlawfully threatened Kustoszwith unspecified reprisals because she engaged in activi-ties in support of union representation, thereby furtherviolating Section 8(a)(1) of the Act. Montgomery Ward &Co., 234 NLRB 13, 53 (1978), and Misericordia HospitalMedical Center, 246 NLRB 351 (1979).Kustosz, after the above, had another conversationwith Guensche that *day wherein she attributes the fol-lowing comments to Guensche, who did not deny the at-tributions but merely could not recall his statements,wherefore Kustosz, whose demeanor and testimonial per-formance Warrant such, is credited.She testified that during this second conversationGuensche remarked that, "Well, you're drowning . . .why are you taking me down with you," explaining that"If yoh bring a union in here, I'm going to lose my job."Kustosz testified further that Guensche then said, "If aunion comes in that his father [Oscar Guensche] wouldlay everyone off and close the place down." This unden-ied statement by Supervisor Clayton Guensche, son ofRespOndent Owner Oscar Guensche, is found to be anunlawful threat of plant closing and employee termina-tion should employees secure union representation, a fur-ther violation of the Act. Purolator Armored, Inc., 268NLRB 1268 (1984), and K-C Machine & Tool Co., supra.Guensche accused - Kustosz of screaming union becauseshe did not get her way and 'asked, "Why don't you justleave."When Khstosz sought a compromise with Guenschethe latter .told her the whole front -office was against herbut made it clear if she backed out he could keep her on,stating, "I can do anything." Guensche then asked -Kus-tosz what she wanted, offering her $8 an hour to backout.2 Kustosz declined the offer, expressing concern thatif she backed dowii she would be out on the street. Sheinformed Guensche she expected a call from a lawyerthat evening explaining what employee rights were for aunion. Based on the foregoing, it is concluded that by of-fering Kustosz a wage increase to drop the union efforts,Respondent unlawfully promised a benefit to discourage2 Respondent's counsel On bnef points to vanances'in this conversationas reported by employee Lincoln, who overheard it, and Kustosz, whoparticipated in it Those vanances are not unusual however, when twowitnesses descnbe the same conversation, and in this instance the gist inthe incident emerges unchanged, more significantly, Guensche, whofailed to remember numerous events and conversations, could not recallhis remarks dunng this one as well, but did not deny the attnbutionsemployee exercise of rights guaranteed by Section 7 ofthe Act, thereby further violating Section 8(a)(1) of theAct. Telegram-Tribune Co, 268 NLRB 1114 (1984); and242 NLRB 1057 (1979). Astheir conversation drew to a close Kustosz asked why itwas not possible to compromise and make arrangementsin regard to even a layoff. She was told it could not bedone because this would be illegal as, "we have a lot ofwork here" and a large order of studs was coming in.. Respondent's reaction to the conduct of Carol Kustoszon July 29 picked up even further momentum the nextmorning, when employees arrived to see posted whatwas to them a brand new rule which stated, "Employeesshall not post any notices anywhere in the plant or onbulletin boards without the prior consent of the GeneralManager." The notice was signed by Kenneth Bratt, gen-eral manager. Respondent, on brief, argues that this wasmerely "republication" of an existing rule hence valid,but there is no merit in such contention. Employees wereunaware of any such rule being in existence in the past.Further, although Respondent proffered an extract fromalleged plant work rules, Respondent's own general man-ager admitted that there was no employee manual forthis shop, that to his knowledge rules have not beenprinted up or distributed to Respondent's employees, andthat there was no personnel manual. Bratt admitted fur-ther on cross-examination that the work rules had beenposted on a neighboring company's (Harboe Company)side of the plant property where Respondent's employeesare not employed. Moreover, given its unexplained ap-pearance otherwise out of the blue it can only be con-cluded that such rule was discriminatorily motivated byKustosz' conduct the day before. Such being its purposeand content requiring prior approval for any posting, therule can only be considered yet another Respondent in-terference with its employees' exercise of Section 7rights violative of the Act. Liberty' House Nursing Home,236 NLRB 456, 461 (1978).When Kustosz saw the 'rule that morning, she made aplacard containing the picture of her two children, wrotethe word "United" under it, and wore it on her shoulder.At 9:30 a.m. Kustosz telephoned her mother and toldher the fellows were coinirik over for ,a meeting thatnight and to be sure the coffeepot was ready. When sheturned around she saw Kenneth Bratt close behind herlistening to her talk on the phone. Kustosz noticed Brattleave and go to Clayton puensche's area and that thelatter, together with Bratt and Comaphy Vice PresidentEdward Bernacki seemed to be in aliuddle. After morn-ing breaktime, without warning, Bratt handed Kustosz atermination slip, citing lack of work as the reason.Analysis of Kustosz' TerminationThere are numerous factors which militate towards aconclusion that Kustosz' termination was an unlawfulact. A preponderance of the evidence discloses that Kus-tosz was an unusual, highly prized employee until hersudden termination only 1 day after angering Respondentby her open union advocacy. The record plainly estab-lished her high fitness for the many and varied tasks as-signed to her for which she was -rewarded with early DAWSON CARBIDE INDUSTRIES387wage increases and praise by high management officials,including. Respondent owner Oscar Guensche, who per-sonally singled her out on the plant floor for specialpraise. Her union. activities were open, substantial, andwell known to management and the record is clear thatthose activities stirred immediate and considerable Re-spondent animus towards her, including coercive ques-tioning and accusation, unlawful promise of benefit, un-lawful curtailment of employee expression concerningunion representation in the plant, threats of unspecifiedreprisals,, and threats of termination and plant closingshould employees secure union representation. These in-dicia of unlawful motivation behind the termination areaugmented by the fact that Respondent gave no noticewhatsoever to Kustosz concerning her layoff, when it isreasonable to suppose that such notice would normallyhave been extended to an employee with her record.Respondent _claims however, based on Bratt's testimo-ny, that there was a policy against giving an employeeadvance notice of layoffs because of possible employeereprisal while the employee was. on the job between thetime of such notice and the.employee's actual last day ofemployment. In this connection, Bratt testified that thedecision concerning Kustosz was made in June due to ashortage of work.The obvious fallacy in Bratt's defense is that if, in fact,the decision to lay off Kustosz had been made in June,then there was no reason Bratt , and Clayton. Guenscheshould' deny her initial requests for a layoff on July 29 ifindeed Bratt had scheduled her for a layoff the very dayfollowing 'her request•especially since Kustosz hadpressed her inquiry so steadfastly. It is strongly worthyof note that Respondent's policy of avoiding reprisal bynot giving advance notice of layoffs would hardly be ap-plicable to a case where the employee herself had soughtthe layoff, for in such instance, it would not reasonsblybe expected that there would be any reprisal•nor is itreasonable to suppose the 1-day notice involved in thislayoff, involving so valuable an employee, would likelyoccasion harm to Respondent's. property. I conclude thatthe failure to give notice to Kustosz arose from Re-.spondent's animus-fueled decision to rid itself of a proun-ion employee activist, rather, than any-valid "policy." Au-tog/ass & 'Upholstery Co, 264 NLRB 149_ (1982); ClassWatch Straps Co., 267, NLRB (1983).If these considerations did not already suffice to estab-lish the unlawful discharge, other factors serve to con-firm such a finding. Respondenes,first witness to sue/portits defense that lack of work, led to an earlier decision tolay off employees was Vice President ,Edward Bernacki,who was mainly fed leading questions and therefore histestimony is really the testimony of Respondent counsel,who was not on the witness stand. Bernacki merely "as-sumed" he had spoken, with Guensche and Bratt earlierabout the subject of layoffs and concurred. He testified,"I may have made the recommendations," and that,. afterleading by counsel, to wit, "June or July?"-he answered,"It is very possible, yes." †But if he was vague in responding to leading questions,Respondent's next witness on ' its shortage of work de-fense engaged in exaggeration. Thus, Bratt testified thatin early May he knew "we had far too many people andif we could not develop other business there would haveto be drastic layoffs." Bratt stated' (in June), "We werevery short of work. Many other small parts were put onhold or delayed and canceled and all kinds of things hadhappened" to him. It turned out that only two employeeswere laid off at that time. This testimonial overkill arosein the context of an operation which clearly and admit-tedly had its ups and downs and the references to beingvery short of work and all kinds of things having hap-pened to him [Oscar Guensche, the owner] are simplynot tied in clearly to any rationale for terminating Kus-tosz and they detract from Respondent's defense. Tele-gram-Tribune Co., supra at 39. Nor was Oscar Guensche,owner of this relatively small shop and assumedly an au-thoritative and knowledgeable figure who could explainsuch matters, called upon by Respondent to testify at all.Respondent's economic defense is rendered further du-bious 'by its own exhibit, introduced by the ChargingParty, which shows an improved record in-shipments forJuly 1982-85,793 as against 30,989 for the previous June1982•nor was this a mere flash in the pan, as Augustshowed still more improvement to 89,020, and September109,450.It is undenied that the employees remaining after thelayoff worked overtime for substantial periods, which in-dicates there were other options to losing Kustosz opento Respondent were this action against her merelycaused by work shortage, that is, a redistribution of thework, and no valid reason was tendered for not avoidingthe layoff of a valued employee. It defies belief that Re-spondent would reject such an alternative because it be-lieved it would lose employees, who would allegedlyquit their work in a well-known job-depressed Detroit,Michigan area rather than lose overtime.3With respect to Respondent's contention that Kustoszwas laid off in seniority the record supports the viewthat there was no uniformly followed policy accordingseniority rights to employees in times of layoff. In factRespondent had passed over Kustosz and another em-ployee, as well, to lay off a more senior employee (W.Darlak) because of comparatively better work perform-ance (skill in Lincoln's case) in the junior employees(Kustosz and Lincoln). No reason was advanced why, inthis case, especially since there was inspection work leftto be down by Bratt, and she had been told only 1 daybefore (as later confirmed by employee Lincoln below)that there was plenty of work to be done, Kustosz wasnot retained to do such work but instead was terminatedthe very next day. Based on all the foregoing, I find thatcounsel for the General Counsel has established by astrong preponderance in the evidence, including allow-able and compelling inferences therefrom, that Respond-ent discriminatorily terminated Carol Kustosz in viola-tion of Section 8(a)(3) and (1) of the Act because she en-gaged in activities in support of union representation.Purolator Armored, Inc., 268 NLRB 1268 (1984), and3 Clayton Guensche's testimony that 3 employees told him this in Junewould hardly dictate the enactment of policy in a shop employing at onetime 14 employees, especially given the harshness of such a policy in anadmittedly job-depressed area and expectable repercussions from employ-ees affected by Its Implementation 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDcases cited therein; Universzdad Interamericana de PuertoRico, 268 NLRB 1171 (1984); ,Class Watch Straps Co.,supra, 267 NLRB 276 (1983), and Autoglass & UpholsteryCo., supra, 264 NLRB 149 (1982).The Layoff of David Lincoln and Related EventsRespondent General Manager Bratt was surprised, onMonday, August 2, following Kustosz' layoff, when heconfronted a stranger in the plant, one Peter Bernert, aformer fiance of Kustosz, who was delivering a letterfrom Charging Party Counsel L. -Rodger Webb Theletter informed Respondent that the Union was organiz-ing its employees and identified members on the organiz-ing committee, including employee David Lincoln. Brattinsisted that Bernert enter via the front door and an-nounce himself to the receptionist. In an ensuing commo-tion, I find that Bratt, in the presence of an office clericalemployee and others, and in a voice loud enough withothers shouting to be heard but not then understood byplant employees, twice exclaimed while trying to oustBernert and while throwing the letter on the floor that,"We don't need a union in here. If a union comes in herewe'll close this place down." I find that Respondent,through General Manager Bratt, as undefiled, threatenedemployees with plant closing if employees selected unionrepresentation thereby further violating Section 8(a)(1) ofthe Act.By letter to Respondent dated August 3, 1982, theUnion's Local vice president sent Respondent a lettersimilar to Webb's, again naming Lincoln as a member onthe organizing committeeAbout 5 weeks after Respondent laid off Kustosz, Lin-coln testified that 13ratt came to his machine and toldhim he was going to explain unions to employees, aboutprocedures, and "how that if you get a union in, there'sgoing to be strict rules and regulations," and that unionswere bad because they made companies noncompetitive.I find that Bratt made this statement with no valid prefa-tory context or explanation 'leaving a sinister impact andthereby threatened an employee with strict rules and reg-ulations, in effect, less desirable working conditions, ifemployees selected union representation, thereby violat-ing Section 8(a)(1) of the Act. NLRB v. Gissel PackingCo., 395 U.S 575, 618 (1969), and in relevant part MarkI Tune-Up Centers, 256 NLRB 898, 906 (1981). Lincoln,who in an earlier discussion with Bratt had informed himthat he did not think that unions were all that bad, coun-tered , that there was an employee, Tim Ray, who wasamong the highest in seniority but the lowest paid. Brattreplied that "if the union came in here, that man wouldprobably be out the door," thereby further threateningemployee termination if employees selected a union,again violating Section 8(a)(1) of the Act. When Lincolncontinued to express his views by, asking Bratt aboutCarol Kustosz, Bratt said, "Well, she was laid off primar-ily because of her attitude," a comment lending furthersupport, in my view, for the finding that Kustosz wasdiscriminatorily discharged.-Revealingly, when Lincoln asked if there would beany more layoffs after Kustosz and Churchwell, Bratttold him no. This was the same answer Lincoln had beengiven by Bratt just after the layoffs of Barlak and Jakelon May 21, 1982, at which time Bratt had answered him"we were going to be able to ride oiit the storm" In anyevent, this assurance was also to prove inaccurate.Early in September 1982, after he had 'signed a unioncard, Lincoln notified Bratt he was receiving or had re-ceived an NLRB subpoena and was to appear before theNLRB to make an affidavit. Shortly after lunch, Lincolntestified that Oscar Guensche walked by his work stationand gave him a dirty look while on the way to his office,"a scowling look." On September 17, 1982, Respondentterminated :Lincoln indefinitely. Lincoln testified thatsame morning he went into the inspection room as usualto see if there were any more dies and saw an order onthe table for 30 dies, scheduled to come in on October, 1,1982. In addition, Bratt had told Lincoln 6 weeks earlierthat three orders were coming in, and offered no reasonwhy, as in the earlier May 'terminations, Lincoln, -a speci-ality skilled machinist, was not retained because of suchspecial skill even if he had to do run-of-the-null shop-work thereby wisely having him' on hand to do the spe-cial turnover die work for which he possessed such valu-able skill and experience when such need were to recur,even assuming, without accepting the assertion, thatthere was a shortage in that type work. Charging Party'sExhibit 1, in this regard, shows more than a four fold in-crease in shipments in September, the month of Lincoln'sdischarge and the. previous February.In assessing the allegation- that Respondent discrimina-torily terminated Lincoln, Certain relevant factors , aregoverning Lincoln was a known ally to Carol Kustosz,who requested he be allowed to accompany her to thefront office in the very Midst of her most irritatingprounion behavior. Lincoln defended the idea of a unionto, management, specifying an employee who mightthereby be helped. He was expressly identified in twoletters from the Union to Respondent as a member onthe organizing committee, signea a union card and toldRespondent he was complying with a subpoena to makean -affidavit before the NLRB's Regional Office soonafter which he was, in- the face of earlier reassurances tothe contrary, laid off indefinitely less than 2 weeksbefore a Board-conducted representation election in cir-cumstances which fail to provide -econOmic justificationfor such action.' Given Respondent's knowledge of Lin-coln's activities and support for the Union, its animus asdemonstrated by its numerous unlawful actions againstemployee statutory rights, the timing, and unjustified, orpretextual, nature of the advanced, reasons for its action,I find on the bases of the above-cited authorities that' Re-spondent discriminatorily terminated employee DavidLincoln in violation of Section 8(a)(3) of the Act.McCarty & Son, Inc., 268 NLRB 1136 (1984).The Layoff of Howard Churchwell •Howard Churchwell was _hired April_ 13, 1982, as amachinist, and ran several different types. He received,on request, a wage increase on the Monday before hislayoff on July 30 with Kustosz. It is, at the outset, a fur-ther basis to those explained above; to question ,whetherRespondent would bother giving employee Churchwell araise on Monday if, as alleged, Respondent had already DAWSON CARBIDE INDUSTRIES389decided a month beforehand to terminate him 4 dayslater. It seems further proof that Respondent actuallyreached its decision regarding the July 30 terminationson July 29 or 30 on the heels of the above-describedunion activities In any event, Churchwell testified with-out contradiction that there were substantial orders inthe plant, and that employees were taken off them towork on another order about 2 weeks prior to his termi-nation. He testified that while departing the plant onJuly 30, after being terminated, Clayton Guensche ad-vised him to return in a couple weeks, as "we mighthave some work for you."Counsel for the General Counsel contends that Re-spondent. in order to shore up its defense that it termi-nated Kustosz according to seniority, had to terminateChurchwell, who was junior to ,Kustosz, in order to getto her and thus his termination was unlawful, as part ofan unlawful design to terminate KustoszThe fact that Respondent failed to clearly support apre-July 29 or 30 decision for layoffs makes the July 30layoffs suspicious in origin, since this action seems tohave arisen only from Kustosz' conduct in support ofunion representation for employees The suspicion dee-pens when Respondent's reasons for any layoff are notpersuasively tendered in testimony or other evidence.The undefiled fact that Respondent told Churchwell, orinvited him, to return for possible work in a couple ofweeks belies a drastic need for any layoffs rather than,for example, reduction in overtime, with a redistributionof work, and raises the question why the offer was ten-dered to Churchwell and not Kustosz, the senior interms of plant seniority A reasonable inference is thatRespondent desired him to return, and not her, and alsothat all along there was available work to keep themboth busy. Laying them both off while extending an invi-tation only to him to return served the dual purpose of"following seniroity" in Kustosz' termination while de-signedly resecuring the services of Churchwell a shorttime later. The Board has held in the context of a unionorganizing drive that an employer's discharge of uncom-mitted, neutral, or inactive employees in order to"cover" or to facilitate discriminatory conduct against atargeted union-supporting employee or to discourage em-ployee support for the union is violative of Section8(a)(3) of the Act. Stratford Lithographers, 168 NLRB469, 476, 477 (1967); and Majestic Molded Product, 143NLRB 71 (1963), enfd. 330 F.2d 603, 606 (2d Cir. 1964).See also NLRB v. Rich's Precision Foundry, 667 F.2d 613(7th Cir. 1981). Necessarily, such findings depend on in-ferences arising from the surrounding circumstances assuch employees, like Churchwell, are pawns in an unlaw-ful design, rather than direct targets. Stratford Lithogra-phers Inc., supra at 477. I draw the inference here that inRespondent's angry resolve to terminate Kustosz it un-lawfully removed Churchwell to validate such action,thereby violating Section 8(a)(3) of the Act. In doing so,I note Respondent's failed attempts to establish an eco-nomic defense before me as to matters which, had thecontentions been based on fact, would have easily lentthemselves to demonstration•for example, recordsshowing hours worked per part number or type, ororders on hand translated into the hours of employeework necessary to fill such orders. Instead, the vaguenessand contrasting overkill in testimonial deliveries on suchmatter, and the unspecific, nondeterminative nature ofRespondent's proffered exhibits, coupled with the inher-ent improbability in its witnesses' explanations, left Re-spondent's assertion of an economic defense unsupported.By contrast, Charging Party's Exhibit I established, tothe contrary, that work was high at critical points. Atbest, the operation was one with ups and downs and, asnoted in Respondent's brief, a long-delayed order didcome in after layoffs, a common enough expectation tohave forestalled any determination by Respondent thatdrastic layoffs were necessary, unless, as I concludeherein, the advent of its employees' union activities andthe soon-to-arrive Board election to determine union rep-resentation provided such need in Respondent. I con-clude this was the case.4Representation Case 7-RC-16764In view of the foregoing it shall be recommended thatthe challenges to the ballots cast by Kustosz, Churchwelland Lincoln be overruled and their ballots be openedand counted, and that a revised tally of ballots issue, allto follow the recommended remand of said case to theRegional Director of Region 7 for said purposes.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, found to constitute unfair labor practices occur-ring in connection with the operations of Respondent de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerceCONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent officials Oscar Guensche, KennethBratt, and Clayton Guensche at all times material hereinwere supervisors and agents for Respondent acting on itsbehalf within the meaning of the Act.4.Respondent engaged in unfair labor practices in vio-lation of Section 8(a)(1) of the Act by.(a)Coercively interrogating an employee concerningthe employee's union activity(b)Threatening an employee with unspecified reprisalsfor engaging in union activities.4 Counsel for Respondent makes the cogent observation on brief thatthe Regional Office "found" declining orders in Respondent's operationsto buttress its position or economic defense in the present proceedingThe Region's report, GC-1k, reads, in the context of evaluating whethercertain employees (whose ballots were challenged) had a reasonable ex-pectancy of recall, that "there is no evidence to rebut the Employer'sprojection of declining business volume at the time of September 17,1982" At this hearing, however, the issue was business activity at thetime of the layoffs and CP-1 rebuts the defense 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Threatening employees with plant closing and ter-minations if employees selected union representation.(d)Promising an employee a wage increase in order topersuade the employee to back off from efforts to secureunion representation.(e)Publishing a plant rule prohibiting the posting ofnotices anywhere in the plant without prior consent ofRespondent because of employee union activities.(f)Threatening an employee with strict rules and regu-lations' if employees selected union representation.5.Respondent engaged in unfair labor practices in v. io-lation of Section 8(a)(3) of the Act by terminating CarolKustosz, David Lincoln, and Howard Churchwell be-cause of employees' union activities.6.Respondent did not engage in conduct creating theimpression that employees' union activities were beingkept under surveillance.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I will recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent unlawfully terminatedCarol Kustosz, David Lincoln, and Howard Churchwell,I will recommend that Respondent be .ordered to offerthem immediate and full reinstatement to their former orsubstantially similar position, without prejudice to theirseniority or other, rights and privileges, and that Re;spondent make them whole for any loss of pay they. mayhave suffered . by reason of Respondent's discriminatoryactions by payment to them of a sum equal to that whichthey would have normally received as wages from thedate of their termination until Respondent offers them re-instatement, less any net earnings in the interim. Back-pay, with interest, is to be computed on a quarterly basisin the manner prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977).5I further will recommend that Respondent make avail-able to the Board, on request, payroll and other recordsin order to facilitate checking the amount of backpaydue them and other rights they may be entitled to re-ceive.As Respondent's conduct found unlawful herein goes"to the very heart of the Act," a broad remedy is war-ranted.6[Recommended Order omitted from publication.]5 See generally Isis Plumbing Co, 138 NLRB 716 (1962)6 Hickmott Foods, 242 NLRB 1357 (1979)